Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3 and 16 and species (a) only, are still at issue and are present for examination.
Claims 2, 4-15, 17-22 and all other species are hereby withdrawn as drawn to non-elected invention. 
Applicants' arguments filed on 10/26/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3, which depends from amended claim 1 is totally confusing. In amended claim 1, a series of specific fungal cells such as “Pichia Pastoris”, “Kluyveromyces lactis “etc. have been recited. However the genes in claim 3 (namely those having disrupted Vps5p (SEQ ID NO:3), none of 80% or higher homologs of SEQ ID NO:3-7 (see the sequence search results under public PAIR) are associated with Vps genes in any of the host cells recited in claim 1 except for Saccharomyces cerevisiae. Therefore, the dependency of claim 3 appears to be improper. Appropriate clarification is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3 and 16 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention according to previous office action. Claims 1 and 3 as amended arte directed to a series of specific fungal cells (see claim 1) having disrupted or deleted Tda3 (BNT3) genes optionally together with a genus of disrupted Vps genes and 80% or higher homologs thereof set forth as SEQ ID NO:3-7, 
As mentioned above, a search of SEQ ID NO:3-7 in the prior art indicates that firstly, most Vps genes are from Saccharomyces family. Secondly, the only non-Saccharomyces Vps gene that showed any homology to SEQ ID NO:3-7, was from Kluyveromyces lactis and that gene displayed only 51% homology to SEQ ID NO:7. Therefore, it is believed that claim 3 recites New Matter.
Applicant is advised to provide the place in the disclosure wherein a non-Saccharomyces fungal cell (from the list recited in claim 1) was prepared simultaneously having a deleted/disrupted endogenous Tda3 gene and at least one disrupted/deleted endogenous gene from the sources recited in claim 1, except for Saccharomyces cerevisiae, having at least 80% identity to SEQ ID NO:3-7, in response to this office action.
Since the fungi cells of claims 1 and 3 are reciting new matter and lack written description support, any of said cells comprising genes encoding recombinant proteins (claim 16) are also inadequately described.
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656